Citation Nr: 0724235	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-39 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An RO hearing was conducted in May 2004, and a Board 
hearing was held at the RO in July 2005.  The Board 
previously remanded this issue in a January 2006 decision.  

As noted in the January 2006 Board decision, in July 2005, 
the appellant filed a request to amend his claim to include 
service connection for his thoracic spine condition, as 
secondary to his service connected low back disability.  As 
this claim is not in appellate status, it is referred to the 
RO for appropriate action.


FINDING OF FACT

Degenerative joint disease of the bilateral knees is causally 
related to the veteran's active duty service.


CONCLUSION OF LAW

Degenerative joint disease of the bilateral knees was 
incurred during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for bilateral knee disability, the satisfaction of 
VCAA requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with 
respect to the disability evaluation and the effective-date 
elements when effectuating the Board's decision.

Analysis

The veteran is seeking entitlement to service connection for 
bilateral knee disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A June 1976 service treatment record showed pain in both 
knees.  Service medical records are silent with respect to 
any other complaints of knee pain or any injury to the knees.  
Further, an April 1989 x-ray of the right knee showed no 
significant abnormality.  However, the veteran has submitted 
statements and testified at both hearings that he had 
continuous knee pain while in service, especially near the 
end of his active duty.  Upon discharge from service, the 
veteran filed a claim for a bilateral knee disability.  A 
March 1990 VA examination report stated that the veteran had 
a history of knee pain bilaterally.  

Post service private treatment records from January 2000 to 
February 2006 and VA treatment records from February 2005 to 
July 2006 showed continuing treatment for bilateral knee pain 
as well as a diagnosis of arthritis of both knees.  
Significantly, a May 2004 private report showed that the 
veteran was currently diagnosed with degenerative joint 
disease and chondromalacia of the knees.  The report appeared 
to suggest that there may be a relationship between the 
veteran's knee disorders and his back disability.  The report 
also indicated that the veteran's military service of 21 
years and his job as a storage specialist contributed to the 
development of his bilateral knee disability.  Further, the 
report indicated that there was a connection between the 
veteran's military service and this diagnosis of his knees 
and his back.  

Based on this private treatment record, the Board remanded 
this issue for further development.  Thus, on remand, the 
veteran was afforded a VA examination in March 2006.  The 
examiner reviewed the claims file as well as private 
treatment records brought by the veteran.  The examiner 
referred to the April 1989 service x-ray report and stated 
that this report supports the veteran's statements that he 
sought treatment while in service because, otherwise, the x-
ray would not have been obtained.  The examiner diagnosed the 
veteran with degenerative joint disease of the bilateral 
knees.  The examiner opined that in her opinion, it was at 
least as likely as not that the veteran's current 
degenerative joint disease of the bilateral knees was 
contributed to by his years of military service.   The 
examiner observed that the veteran's years of military 
service almost certainly had greater degree of wear and tear 
in use on the knees that would have been experienced 
otherwise.  Also, the examiner noted that reports of knee 
pain did begin while the veteran was in military service.   
The examiner then stated that there was no medical evidence 
that the veteran's bilateral knee disability was proximately 
due to or caused by his low back disability.  Further, it was 
unlikely that the veteran's bilateral knee disability had 
been aggravated by his low back disability.  

Therefore, based on the evidence of record, the Board finds 
that service connection for degenerative joint disease of the 
bilateral knees is warranted.  The March 2006 VA examination 
clearly stated that the veteran's degenerative joint disease 
of the bilateral knees was as likely as not contributed to by 
his years of military service.  This opinion was based on a 
thorough review of the claims file, including service medical 
records, and a complete physical examination of the veteran's 
knees.  Further, the May 2004 private medical record also 
opined that the veteran's 21 years of military service as a 
storage specialist contributed to his current bilateral knee 
disability.  Moreover, the veteran filed a claim for 
residuals of bilateral knee disability upon retirement from 
service and has indicated that he has had knee pain since 
that time.  The veteran's statements have been consistent 
over the years with respect to his knees.  Based on the 
veteran's statements, which the Board finds credible, the 
record also shows a continuity of pertinent symptomatology to 
link the disability to service.  The veteran's service 
medical records showed complaints of knee pain.  Further, 
there is a current diagnosis of a bilateral knee disability 
and based on continuing symptomatology, a link between the 
veteran's current disability and service.  Thus, when 
resolving all benefit of the doubt in the veteran's favor, 
service connection for degenerative joint disease of the 
bilateral knees is warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for degenerative joint disease of 
bilateral knees is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


